[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
Plaintiff Thomas Farnie appeals the decision of the defendant commissioner of motor vehicles suspending the plaintiff's motor vehicle operator's license. The commissioner acted pursuant to General Statutes § 14-227b
on the basis that the plaintiff refused to submit to a chemical test of the alcohol content of his blood after being arrested for driving while under the influence of alcohol. The plaintiff appeals pursuant to § 4-183. The court finds the issues in favor of the defendant commissioner.
In his brief, the plaintiff advances essentially two arguments in support of his appeal: (1) that the police lacked probable cause to arrest the plaintiff on the drunk driving charge and (2) that the police requested the test and the plaintiff refused to submit to it more than two hours after the plaintiff was operating his vehicle.
The court has reviewed the entire administrative record in this case, especially the police report and the testimony of the arresting officer, which were the principal pieces of evidence on which the hearing officer CT Page 5370-Y based his finding of probable cause. On the basis of this review, the court concludes that the hearing officer had sufficient evidence to support the finding that the police had the requisite probable cause to make the arrest. See Clark v. Muzio, 40 Conn. Sup. 512.
Subsequent to the plaintiff's appeal in this case, the court rendered its decision in Tuttle v. Commissionerof Motor Vehicles, Superior Court, judicial district of Hartford/New Britain at Hartford, Docket No. CV95 055 55 32 (June 28, 1996, Maloney, J.). That decision controls the court's decision in this case, adversely to the plaintiff, on the issue of the timing of the request for the test.
The appeal is dismissed.
MALONEY, J.